      8:21-cv-00028-BCB-SMB Doc # 1-1 Filed: 01/22/21 Page 1 of 6 - Page ID # 5
Image ID:
D00136340D08                                                        Doc. No.    136340

                  IN THE DISTRICT COURT OF Hall COUNTY, NEBRASKA
                         111 West First, Suite 4
                         Grand Island       NE 68801



Scott Sheeks v. CNH Industrial, LLC
                                                               Case ID: CI 21      3


TO:   CNH Industrial, LLC




You have been sued by the following plaintiff(s):

      Scott Sheeks




Plaintiff's Attorney:        Jonathan V Rehm
Address:                     3701 Union Drive, Suite 200
                             Lincoln, NE 68516

Telephone:                   (402) 420-1400

A copy of the complaint/petition is attached. To defend this lawsuit, an
appropriate response must be served on the parties and filed with the office of
the clerk of the court within 30 days of service of the complaint/petition. If
you fail to respond, the court may enter judgment for the relief demanded in the
complaint/petition.


Date:   JANUARY    4, 2021      BY THE COURT:
                                                       Clerk

PLAINTIFF'S DIRECTIONS FOR SERVICE OF SUMMONS AND A COPY OF THE
COMPLAINT/PETITION ON:

           CNH Industrial, LLC
           3445 West Stolley Park Road
           Grand Island, NE 68803

Method of service:    Certified Mail

You are directed to make such service within ten days after the date of issue,
and file with the court clerk proof of service within ten days after the signed
receipt is received or is available electronically, whichever occurs first.




                                                                                         A
            8:21-cv-00028-BCB-SMB Doc # 1-1 Filed: 01/22/21 Page 2 of 6 - Page ID # 6


                                                                        Doc. No.   136340

                            HALL DISTRICT COURT
                              111 West First, Suite 4
                              Grand Island       NE 68801

    To:
    Case ID: CI 21       3 Scott Sheeks v. CNH Industrial, LLC




To: CNH Industrial, LLC                        From: Jonathan V Rehm
    3445 West Stolley Park Road                      3701 Union Drive, Suite 200
                                                     Lincoln, NE 68516
   Grand Island, NE 68803
8:21-cv-00028-BCB-SMB Doc # 1-1 Filed: 01/22/21 Page 3 of 6Filed
                                                             - Page   ID # 7
                                                                 in Hall District Court
                                                                                  *** EFILED ***
                                                                         Case Number: D08CI210000003
                                                                           Transaction ID: 0012425628
                                                                    Filing Date: 01/04/2021 09:51:01 AM CST
           IN THE DISTRICT COURT OF HALL COUNTY, NEBRASKA

SCOTT SHEEKS,                                     )        Case No. __________
                                                  )
                       Plaintiff,                 )
                                                  )
                vs.                               )        COMPLAINT AND PRAECIPE
                                                  )
CNH INDUSTRIAL LLC,                               )
                                                  )
                       Defendant.                 )


Plaintiff alleges:

    1. That defendant is a manufacturing company with a facility in Grand Island, Hall
       County, Nebraska.

    2. That plaintiff had been employed with the defendant at the Grand Island facility
       since January 2, 2007.

    3. That all facts relevant to this case took place in Grand Island, Nebraska.

    4. That this cause of action arises under the Family Medical Leave Act, 29 USC
       2601, et al., so jurisdiction is proper in the District Court of Hall County,
       Nebraska.

    5. That defendant employs more than 50 people at the Grand Island facility.

    6. That plaintiff was terminated by the defendant on July 31, 2020.

    7. That plaintiff had worked more than 1250 hours in the 12 months before his
       termination.
Facts

    8. Plaintiff incorporates Paragraphs 1-7 into this section.

    9. That on or about July 15, 2020, that plaintiff broke his left big toe outside of
       work.

    10. That plaintiff communicated this to defendant’s company health nurse, Julie
        Mayer, via text on July 15, 2020.

    11. That plaintiff sought treatment with Premise Health Employers Health Care on
        July 15, 2020. Plaintiff was restricted from working until July 20, 2020. At that
8:21-cv-00028-BCB-SMB Doc # 1-1 Filed: 01/22/21 Page 4 of 6 - Page ID # 8




      time, his doctors believed he could return to work so long as he wore a walking
      boot.

   12. Part of the accommodation was that plaintiff would be unable to wear steel toe
       protective covering over his boot or shoes.

   13. That plaintiff was to return to visit his doctor on August 12, 2020.

   14. That plaintiff shared this medical note with the defendant through their employee
       health office.

   15. That the plaintiff’s supervisor was unable to accommodate this request as it was
       necessary for him to wear a steel toe covering.

   16. That once plaintiff found out he would be unable to work without a steel toe
       covering, the plaintiff applied for short-term disability (STD) and FMLA through
       Sun Life from July 16, 2020 – August 12, 2020.

   17. That Julie Mayer told plaintiff that she was not happy that he had applied for
       FMLA benefits for four weeks.

   18. That Sun Life partially denied plaintiff’s STD/FMLA application for the dates of
       July 23, 2020 – August 12, 2020 for the reason that they believed he had returned
       to work.

   19. That from July 16, 2020 – July 28, 2020, plaintiff attempted to work with Mayer
       to accommodate his restriction of not being able to wear a steel toe covering.

   20. That plaintiff moved up his next medical appointment from August 12, 2020 to
       July 29, 2020 in an effort to return to work with the defendant.

   21. That on July 29, 2020, plaintiff’s medical providers still found that plaintiff
       needed to wear a steel toe cover. Plaintiff’s medical providers also kept him off of
       work for the dates of July 27-29th.

   22. That on July 30, 2020, plaintiff had a meeting about returning to work, but that
       meeting was postponed because one necessary party needed to attend a funeral.

   23. That on July 31, 2020 plaintiff was told that he was fired for no-call, no-show.

   24. That that reason is false for the reasons stated previously.
8:21-cv-00028-BCB-SMB Doc # 1-1 Filed: 01/22/21 Page 5 of 6 - Page ID # 9




Count 1

   25. Plaintiff incorporates Paragraphs 1-24 into this count.

   26. That defendant interfered with plaintiff’s ability to take FMLA leave and
       retaliated against him for taking FMLA leave.

   27. That defendant intentionally violated plaintiff’s rights under the FMLA.
Prayer for Relief and Request for Jury

        Wherefore, plaintiff requests all available relief from this court and a trial by jury
to determine the rights and liabilities of all parties.


                                               SCOTT SHEEKS, Plaintiff

                                               REHM, BENNETT,
                                               MOORE & REHM, P.C., L.L.O.
                                               3701 Union Dr., #200
                                               Lincoln, NE 68516
                                               (402) 420-1400
                                               E-mail: jonrehm@rehmlaw.com



                                               For the firm: ________________________
                                                              Jon Rehm #23097
8:21-cv-00028-BCB-SMB Doc # 1-1 Filed: 01/22/21 Page 6 of 6 - Page ID # 10




                                       PRAECIPE

To the Clerk of Said Court:

        Please issue summons in the above-entitled action for service by certified mail,
with a copy of the Complaint attached thereto for service on the Defendant at:

CNH Industrial LLC
3445 West Stolley Park Road
Grand Island, NE 68803

        Summons should be mailed and/or sent by electronic mail to Plaintiff’s attorney
for service by certified mail.


                                             SCOTT SHEEKS, Plaintiff

                                             REHM, BENNETT,
                                             MOORE & REHM, P.C., L.L.O.
                                             3701 Union Dr., #200
                                             Lincoln, NE 68516
                                             (402) 420-1400
                                             E-mail: jonrehm@rehmlaw.com




                                             For the firm: _________________________
                                                            Jon Rehm    #23097
